Citation Nr: 0409005	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for dyshidrosis eczema of 
the hands, tinea pedis and onychomycosis, currently evaluated 
as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1961 to July 1964

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which increased the disability rating 
for dyshidrosis eczema of the hands, tinea pedis and 
onychomycosis, assigning a disability rating of 30 percent, 
effective August 2001.

In a statement received in August 2002, the veteran alleged 
that the service connected skin disorder interferes with his 
employability.  He maintains that he misses several weeks 
from work with each major flare-up.  Since he claims marked 
interference with employment due to the skin disease, this is 
a request for consideration under 38 C.F.R. § 3.321.  He 
further alleges that the skin disorder has caused nervous 
manifestations.  This appears to be a request for service 
connection for an acquired psychiatric disorder secondary to 
the service connected skin disorder.  These issues have not 
been addressed by the RO and are not in appellate status.  
They are referred to the RO for actions deemed appropriate.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The veteran's skin disability is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, of VA's Schedule for Rating 
Disabilities.  By regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 312-13.  

In deciding such case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and VA must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
see also VAOPGCPREC 3-2000 (2000).  


In November 2001, the veteran underwent a fee basis VA 
dermatological examination.  During the examination, the 
veteran complained of numbness in his feet due to his skin 
condition.  Objectively, the examiner noted that there was 
diminished sensation to pinprick from the right knee 
downward.  It is unclear from the report whether this is an 
indication of a systemic manifestation of the skin disease.  

The Board notes that the veteran has not been afforded the 
opportunity for examination applying the revised criteria, 
nor has he been apprised of the change in regulations.  
Further, the most recent VA examination was conducted in 
November 2001.  In the Board's opinion, the veteran should be 
afforded a more contemporaneous examination, to include the 
examiner's review of the entire record, prior to a final 
adjudication of the veteran's claim.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 
2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated for him for his service 
connected skin disability.  After 
securing the necessary release(s), the RO 
should obtain copies of those records and 
have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard.  

3.  The veteran should be requested to 
provide the names and addresses and dates 
of employment for each position held 
since August 2000.  After the veteran has 
signed the appropriate releases, the RO 
should contact those employers and obtain 
a copy of any records regarding sick 
leave taken by the veteran since August 
2000.  Any records obtained are to be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3. After associating all relevant records 
received, as noted above, the RO is to 
arrange for the veteran to undergo VA 
dermatological examination to determine 
the nature and extent of the service-
connected skin disability.  It is of high 
importance that the veteran's entire 
claims file, to include the service 
medical records, be made available to and 
reviewed by the dermatologist in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  

During the pendency of this appeal, VA 
issued new regulations for evaluating 
diseases of the skin, effective as of 
August 30, 2002.  Therefore, the 
dermatological examination should be 
conducted in a manner that involves a 
review of the rating schedule criteria 
and regulations for the skin, both prior 
to and as of August 30, 2002, which is 
the effective date of the revised 
criteria for evaluating skin diseases.  
Specifically, the examining physician 
must also address whether:

a.  More than 40 percent of the entire 
body or more than 40 percent of exposed 
areas is affected, or; constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs has been required 
during the past 12-month period; or

b.  20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas is 
affected, or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period; or 

c.  Whether there is ulceration, 
extensive exfoliation or crusting and 
systemic or nervous manifestations of the 
disease, or whether the disease is 
exceptionally repugnant; or

d.  The skin disease causes exudation or 
constant itching, excessive lesions, or 
marked disfigurement.

Adequate reasons and bases must support 
any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




